Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9, 11-13, 19 and 21-25 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I and a species d. in the reply filed on 03/03/2022 is acknowledged. After further review of the case and search results, it is deemed necessary to withdraw the Restriction Requirement between Groups I and II.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, 11 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cmiljanovic et al. U.S. Pat. No. 8,921,361. Cited reference teaches the following compound No. 544 that is the same as applicants (see columns 355-356).

    PNG
    media_image1.png
    168
    499
    media_image1.png
    Greyscale

Since said compound is the same as applicants a 102(a)(1) rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13, 19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a.  Claim 1 and claims dependent thereon are rejected because the proviso at the end of claims 1 and 8-9 is not clear. 

    PNG
    media_image2.png
    90
    366
    media_image2.png
    Greyscale
 
According to amended claim 1, the above ring can’t be phenyl.  Since G2 = G4 = N, the above ring is pyrimidine and not phenyl. Correction is required.

	b.  In claim 21, the phrase “compound of Table 1” is not clear.  What compounds? What is covered and what is not?  Do applicants intend compounds of Table 1 from the specification?  If yes, applicants have to recite the compounds of Table 1 in claim 21.  Applicants have to name the compounds or draw the chemical structures of said compounds.

Information Disclosure Statement
8.	Applicant’s Information Disclosure Statement, filed on 04/22/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.




/Kahsay Habte/
Primary Examiner, Art Unit 1624



March 12, 2022